
	

114 HR 3144 : To require consultation with the Aviation Security Advisory Committee regarding modifications to the prohibited item list, require a report on the Transportation Security Oversight Board, and for other purposes.
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 3144
		IN THE SENATE OF THE UNITED STATES
		November 17, 2015Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To require consultation with the Aviation Security Advisory Committee regarding modifications to
			 the prohibited item list, require a report on the Transportation Security
			 Oversight Board, and for other purposes.
	
	
 1.Short titleThe Act may be cited as the Partners for Aviation Security Act. 2.Aviation Security Advisory Committee consultationThe Administrator of the Transportation Security Administration shall consult, to the extent practicable, with the Aviation Security Advisory Committee (established pursuant to section 44946 of title 49 of the United States Code) regarding any modification to the prohibited item list prior to issuing a determination about any such modification.
 3.Report on the Transportation Security Oversight BoardNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Transportation Security Oversight Board (established pursuant to section 115 of title 49, United States Code), the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report that includes general information on how often the Board has met, the current composition of the Board, and what activities the Board has undertaken, consistent with the duties specified in subsection (c) of such section. The Administrator may include in such report recommendations for changes to such section in consideration of the provisions of section 44946 of title 49, United States Code.
		4.Technical corrections
 (a)TermsSubparagraph (A) of section 44946(c)(2) of title 49, United States Code, is amended to read as follows:
				
 (A)TermsThe term of each member of the Advisory Committee shall be 2 years but may continue until such time as a successor member begins serving on the Advisory Committee. A member of the Advisory Committee may be reappointed..
 (b)ClarificationParagraph (5) of section 44946(b) of title 49, United States Code, is amended by striking under paragraph (4) and inserting under this subsection. 5.DefinitionIn this Act, the term prohibited item list means the list of items passengers are prohibited from carrying as accessible property or on their persons through passenger screening checkpoints at airports, into sterile areas at airports, and on board passenger aircraft, pursuant to section 1540.111 of title 49, Code of Federal Regulations (as in effect on January 1, 2015).
		
	Passed the House of Representatives November 16, 2015.Karen L. Haas,Clerk
